Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 28-55, drawn to a device for pivoting a body member around a joint.
Group II, claim(s) 56-57, drawn to a method of operating a device for pivoting a body member around a joint.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Group 1 (number of devices)
1a: one device (i.e. as is shown in figure 1b, 3d, etc.)
1b: two devices (i.e. as is shown in figure 1a, 3b, etc.)

Group 2 (method of operation)
2a: the device(s) connect(s) to one finger (i.e. as is shown in Figures 2a-b, 3i, 3k, etc.)
2b: the device(s) connect(s) to more than one finger (i.e. as is shown in Figures 1a-b, 3b, 3d, etc.)
2c: the device(s) connect(s) to a block/tackle system instead of a finger (i.e. as is shown in figures 3l, 3m)

Group 3 (bias of the pulley)
3a: the tendons are biased/preloaded
3b: the tendons are not biased/preloaded (i.e. as is described in figure 8b)

	If species 3a is elected, one of the following subspecies should also be elected:
	3a1: the biasing mechanism takes the form of a spiral/watch/clock/motor spring with15 one end 	connected to a pulley and/or rotary arm and the other end connected to the gear/driving wheel 	(i.e. as is shown in figure 5a)
	3a2: the biasing mechanism takes the form of a coil/helical/helicoidal spring with one20 end 	connected to a pulley or rotary arm and the other end connected to the gear/driving wheel (i.e. 	as is shown in figure 5b)
	3a3: the biasing mechanism takes the form of a torsion spring with one end 25 connected to a 	pulley  or rotary arm  and the other end connected to gear or driving wheel (i.e. as is shown in 	figure 5c) 
	3a4: the biasing mechanism takes the form of more than one coil/helical/helicoidal spring (i.e. 	as is shown in figure 5d)
	3a5: the biasing mechanism takes the form of a plate/leaf/ribbed/laminated type/leaf10 spring 	with one end connected to a pulley and/or rotary arm and the other end connected to the 	gear/driving wheel (i.e. as is shown in figure 5e)
3a6: the biasing mechanism takes the form of a separate biasing member in the form of a 	separate and/or integrated elastic or resilient or springy biasing member separately arranged at 	one or more of the tendons (i.e. as is shown in figure 5f) 

Group 4 (pulley shape)
4a: the pulleys are circular shaped (i.e. as is shown in figures 3a, 3c, 3gm 33, etc.)
4b: the pulleys are cam-shaped (i.e. as is shown in figures 3e, 3f)

Group 5 (number/size of pulleys)
5a: there are two larger pulleys of different sizes and/or almost the same size, and there are two smaller pulleys of different sizes and/or almost the same size (i.e. as I shown in figures 3c, 3f, etc.)
5b: there is one larger pulley and one smaller pulley (i.e. as is shown in figure 3a, 3e, etc.)
5c: there is only one pulley with a rotary arm (i.e. as is shown in figure 3g)

Group 6 (number of tendon attachments to the finger)
6a: one tendon attaches to one location on the finger (i.e. as is shown in figures 1a-b, 2a-b, etc.)
6b: one tendon attaches to three locations on the finger (i.e. as is shown in figures 3h, 3i)
6c: one tendon attaches to a block/tackle system instead of the finger directly (i.e. as is shown in figures 3l, 3m)

	If species 6c is elected, one of the following subspecies should also be elected:
	6c1: the tendon attaches to a block/tackle system at a center fixed attachment point (i.e. as is 	shown in figure 3m)
6c2: the tendon attaches to the block/tackle system therearound and is anchored, and a fixed 	center attachment point of the block/tackle system attaches directly to the finger (i.e. as is 	shown in figure 3l)

Group 7 (number of tendons per device)
7a: two tendons (i.e. as is shown in figure 1a, 2a, 2b, 3a, 3e, 3g, 3i, 3h, etc.)
7b: four tendons (i.e. as is shown in figure 1b, 3c, 3f, 2b, 3d, etc.)
7c: five tendons (i.e. as is shown in figure 3j, 3k, etc.)

Group 8 (transmission/drive embodiments)
8a: the device includes one motor, one worm, and gear wheel (i.e. as is shown by figure 12a)
8b: the device includes two motors, two worms, and one gear wheel (i.e. as is shown in figure 12b)
8c: the device includes one motor, two worms, and two gear wheels (i.e. as is shown in figure 12c, 12d)
8d: the device includes one motor, one worm, and two gear wheels (i.e. as is shown in figure 12e, 12g)
8e: the device includes one motor, a rack, and gear wheel (i.e. as is shown in figure 12f)
8f: the device includes a motor and a nut (i.e. as is shown in figure 12h) 
8g: the device includes a motor and a piston-like unit (i.e. as is shown in figure 12i)
8h: the device includes a motor and a rotary arm (i.e. as is shown in figures 12j, 12k)

	If species 8c is elected, one of the following subspecies should also be elected:
	8c1: the motor is centered between two worms (i.e. as is shown in figure 12c)
	8c2: the motor positioned on one end with two worms lying adjacent one another (i.e. as is 	shown in figure 12d) 

	If species 8d is elected, one of the following subspecies should also be elected:
	8d1: the gear wheels are positioned on either side of the worm (i.e. as is shown in figure 12e)
	8d2: the gear wheels interdigitate so that only one gear connects with the worm (i.e. as is 	shown in figure 12g)

	If species 8h is elected, one of the following subspecies should also be elected: 
	8h1: the piston-like unit connects to the arm at a middle location (i.e. as is shown in figure 12j)
	8h2: the piston-like unit connects to the arm at an end location (i.e. as is shown by figure 12k)

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  28 and 56.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of:
A device for pivoting a body member around a joint, the device comprising: an actuation device configured for being arranged at a distal portion of the body member beyond the joint for generating a torque around the joint; a driving mechanism configured for being arranged at a proximal portion of the body member 
This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Cappello (WO 2017/026943 A1).  
Cappello discloses:
A device (Fig. 1, 7, 8) for pivoting a body member (Fig.1, upper segment 11, lower segment 12) around a joint (Fig. 1, joint 10), the device comprising: an actuation device (page 4, lines 32-33; Fig. 1, actuator 100) configured for being arranged at a distal portion of the body member beyond the joint (Fig. 1, joint 10) for generating a torque around the joint (page 7, lines 18-22); a driving mechanism (page 5, lines 33-34; Fig. 2, gear 30 drives spool 40) configured for being arranged at a proximal portion of the body member before the joint (Fig. 1, gear 30 with spool 40 in actuator 100 located at proximal portion of body member); and a motor (Fig. 2, electromechanical DC motor 20) for driving the driving (page 5, lines 30-33); said actuation device comprising a first artificial tendon (Fig. 8, first cable 51), a distal end of which is configured for being arranged at the distal portion of the body member (page 9, lines 7-9; Fig. 8, first end effector 53) and extending in a first path along the body member beyond the joint (Fig. 8, first cable 51 runs along the body member beyond the joint) and a proximal end of which is attached to the driving mechanism (Fig. 3; proximal end of cable 51 attaches to driving mechanism which includes gear 30 and spool 40); wherein the actuation device comprises a second artificial tendon (Fig. 7, second cable 52), a distal end of which is configured for being arranged at the distal portion of the body member (page 9, lines 7-9; Fig. 7, second end effector 54) and extending along a second path of the body member beyond the joint (Fig. 7, second cable 52 runs along the body member beyond the joint) and a proximal end of which is attached to the driving mechanism (Fig. 3; proximal end of cable 52 attaches to driving mechanism which includes gear 30 and spool 40); and wherein the driving mechanism comprises a driving wheel (Fig. 2, gear 30 drive spool 40) operatively coupled to the motor (page 5, lines 33-34; Fig. 3, gear 30 coupled to motor 20), the driving wheel being operatively arranged between the motor and each proximal end of the tendons (page 5, lines 6-12; Fig. 3), which driving mechanism is arranged, when operated by the motor to move the driving wheel (page 5, lines 33-34), to pull the first artificial tendon and simultaneously and actively enabling the second artificial tendon to follow this movement of the first artificial tendon for generating a torque in a first direction around the joint (page 7, lines 18-22), and to pull the second artificial tendon and simultaneously and actively enabling the first artificial tendon to follow this movement of the second artificial tendon for generating a torque in a second direction around the joint (page 7, lines 18-22) providing a bi-directional movement of the body -2-Application No.: UnknownFiling Date: Herewith member with each tendon kept stretched but not strained when it follows the movement of the other tendon (page 5, lines 18-21; feeder system 60 in actuator 100 to prevent slack in first and second cables 51 and 52); and that a biasing member (page 6, lines 12-32; Fig. 3, monodirectional roller 61 and conventional roller 71) is arranged between the (page 6, lines 12-32; Fig. 3).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY N COGGINS whose telephone number is (571)272-6560. The examiner can normally be reached Monday-Friday 7:30am-5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY N. COGGINS/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774